Per Curiam.
In the circumstances of this case, the valuation of the vacant plot should not have been fixed at $12,000, which was $4,000 below the assessed valuation for the year 1937. We think that the fair and reasonable market value of the mortgaged premises as of the date of sale was $95,000 for the improved comer parcel and $16,000 for the vacant lot, or a total of $111,000.
The judgment and order should accordingly be modified by reducing the amount of the deficiency by the sum of $4,000, with interest from March 24, 1937, and as so modified affirmed, with costs to appellants.
Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.; O’Malley and Untermyer, JJ., dissent and vote to affirm.
Judgment and order modified by reducing the amount of the deficiency by the sum of $4,000, with interest from March 24, 1937, and as so modified affirmed, with costs to the appellants. Settle order on notice.